Citation Nr: 1427406	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-19 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left arm/shoulder condition.

2.  Entitlement to service connection for a respiratory condition, to include right-sided chest pain, claimed as emphysema, fibrosis, bronchitis, chronic obstructive pulmonary disease (COPD), lung blisters, and spontaneous pneumothorax.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in part, denied service connection for a lung condition, right side of chest cavity pain, and swelling of the left arm, also claimed as tendonitis and torn rotator cuff.  The RO in New Orleans, Louisiana, currently has jurisdiction of the claims.

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in October 2009.  A transcript of the hearing is of record.  The Board then remanded the Veteran's claims for additional development in November 2010.

The Board's November 2010 remand included the issue of entitlement to service connection for left ear hearing loss.  However, in a March 2012 rating decision, the Appeals Management Center (AMC) granted service connection left ear hearing loss assigned a 0 percent rating effective April 28, 2006.  This represents a full grant of the benefit sought on appeal.  The Veteran has not filed any notice of disagreement with this rating decision contesting either the effective date or the assigned rating.  Therefore, that issue is no longer before the Board, as a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to does not currently exist with respect to that issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).

A portion of the Veteran's records are contained in the Virtual VA system.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his October 2009 hearing, the Veteran stated that he had not received any Social Security Administration (SSA) disability benefits.  However, additional records obtained after the Board's November 2010 remand indicate that he did pursue a claim for such benefits.  Specifically, there is a February 1997 letter from a private attorney to one of the Veteran's identified private hospitals requesting copies of his medical records.  The attorney stated that she represented the Veteran in all matters relating to his claim for Social Security disability benefits.  

To date, VA has made no attempt to obtain any SSA records.  As the record reflects SSA records that may be outstanding and may be pertinent to the Veteran's claims, the Board must remand this matter again in order to obtain those records.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (as long as a reasonable possibility exists that the SSA records are relevant to a veteran's claim, VA is required to assist a veteran in obtaining the identified records).

As the claim is being remanded, the Veteran's most recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration all records pertinent to the Veteran's claim for benefits, as well as medical records relied upon concerning that claim. If the search for such records has negative results, the RO/AMC should place a statement to that effect in the Veteran's claims file.

2.  Obtain the Veteran's VA treatment records for the period from June 2012 through the present and associate them with the claims file.

3.  After the requested development has been completed, readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



